72 N.Y.2d 990 (1988)
In the Matter of Carriage House Motor Inn, Inc., Appellant,
v.
City of Watertown et al., Respondents.
Court of Appeals of the State of New York.
Argued September 13, 1988.
Decided October 18, 1988.
Janet D. Callahan for appellant.
H. Dean Heberlig, Jr., for respondents.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE and BELLACOSA. Taking no part: Judge HANCOCK, JR.
Order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (136 AD2d 895).